DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/27/2022 has been entered. Claims 1 and 2 stand amended. Claims 1-10 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a deploy module configured to deploy…”, “a setting module configured to write…”, “a writer host […] configured to percorm calculation…” “a holder host […] configured to execute the authorization function…”, “a verification host […] configured to receive the at least one digital file…”  in claim 1.
“a second writer host […] configured to  cacluclate…” in claim 2.
“a transfer function configured to permit the holder host to execute…” in claim 3.
“the creator host is configured to embed…” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 5, the claim serves to further limit the “…deploy module…” described in claim 1, but does not recite adequate structure to perform the claimed functions of the claimed module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the functional limitations [“a deploy module configured to deploy…”, “a setting module configured to write…”, “a writer host […] configured to perform calculation…” “a holder host […] configured to execute the authorization function…”, “a verification host […] configured to receive the at least one digital file…”  in claim 1; “a second writer host […] configured to  calculate…” in claim 2; “a transfer function configured to permit the holder host to execute…” in claim 3; “the creator host is configured to embed…” in claim 4] are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but lack sufficient corresponding structure in the specification. In particular, although structure in the form of a processor and memory is disclosed in paragraph 0034, no such structure is specifically disclosed as performing the functions claimed. Indeed, the specification only recites that such a structure can be used, but no particular bounds are described for the possible implementations (i.e. “It is to be particularly noted that, in actual implementation, the modules of the present invention can be implemented by various manners, including software, hardware or any combination thereof”, paragraph 0034, wherein the ‘various manners’ is not limited in any way; further note that the structure in the form of hardware, and even specifically a processor executing software from a memory, are described at a high level of generality, lack specific connection to any particular algorithm, and most importantly are only described as options that can be used, “furthermore, the present invention can be implemented fully or partly based on hardware, for example one or more module of the system can be implemented by integrated circuit chip, system on chip (SOC)….” Paragraph 0034; further, “The computer program can include computer-readable storage medium which records computer readable program instructions, and the processor can execute the computer readable program instructions to implement concepts of the present invention. The computer-readable storage  medium can be a tangible apparatus for holding and storing the instructions executable of an instruction executing apparatus. The computer-readable storage medium can be, but not limited to electronic storage apparatus, magnetic storage apparatus, optical storage apparatus, electromagnetic storage apparatus, semiconductor storage apparatus, or any appropriate combination thereof. More particularly, the computer-readable storage medium can include a hard disk, a RAM memory, a read-only-memory, a flash memory, an optical disk, a floppy disc or any appropriate combination thereof, but this exemplary list is not an exhaustive list.” Paragraph 0034). Such indefinite and unbounded functional limitations include all possible ways of performing the claimed functions, which are not sufficiently disclosed. 
Regarding claim 5, the claim serves to further limit the “…deploy module…” described in claim 1, but does not recite adequate structure to perform the claimed functions of the claimed module.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a deploy module configured to deploy…”, “a setting module connected to the deploy module and configured to write…”, “a writer host […] configured to perform calculation…” “a holder host […] configured to execute the authorization function…”, “a verification host […] configured to receive the at least one digital file…”  in claim 1.
“a second writer host […] configured to  calculate…” in claim 2.
“a transfer function configured to permit the holder host to execute…” in claim 3.
“the creator host is configured to embed…” in claim 4.
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although structure in the form of a processor and memory is disclosed in paragraph 0034, no such structure is specifically disclosed as performing the functions claimed. Indeed, the specification only recites that such a structure can be used (“The computer program can include computer-readable storage medium which records computer readable program instructions, and the processor can execute the computer readable program instructions to implement concepts of the present invention. The computer-readable storage  medium can be a tangible apparatus for holding and storing the instructions executable of an instruction executing apparatus. The computer-readable storage medium can be, but not limited to electronic storage apparatus, magnetic storage apparatus, optical storage apparatus, electromagnetic storage apparatus, semiconductor storage apparatus, or any appropriate combination thereof. More particularly, the computer-readable storage medium can include a hard disk, a RAM memory, a read-only-memory, a flash memory, an optical disk, a floppy disc or any appropriate combination thereof, but this exemplary list is not an exhaustive list.” Paragraph 0034) 
Regarding claim 5, the claim serves to further limit the “…deploy module…” described in claim 1, but does not recite adequate structure to perform the claimed functions of the claimed module.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
[Examiner’s note: the lack of definitive structure precludes an assessment of the metes and bounds of the functional claims 1-5 and accordingly no art rejection is made; however, examiner notes that the claim language is very similar to the method claims 6-10, and accordingly notes that an analogous application of art would be possible but for the functional nature of the claims and the indefinite nature of the disclosed structures. Examiner further notes that the remaining limitations, including “a setting module connected to the deploy module” and “wherein, the creator host, the writer host, the holder host, the verification host are connected to each other by the blockchain network,”  appear, to the extent that an intended limited structure might be inferred for compact prosecution, to be taught by the Elkhiyaoui reference below, in at least that the claim recites that the blockchain network is comprised of such node hosts, “…wherein the proof aggregating system is applied to a blockchain network formed by a plurality of node hosts…”; note that each node listed in the limitation are claimed to be “…serving as one of the node hosts…”. Elkhiyaoui shows a plurality of nodes connected by a blockchain in at least Fig. 3.]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elkhiyaoui et al. in US Patent Application Publication № 2020/0145192 hereinafter called Elkhiyaoui.

In regard to claim 6, Elkhiyaoui teaches A proof aggregating method for asset management traceability based on blockchain, wherein the proof aggregating method is applied to a blockchain network formed by a plurality of node hosts, and the proof aggregating method comprises: 
providing a creator host, a holder host, a writer host and a verification host, wherein each of the creator host, the holder host, the writer host and the verification host serves as one of the plurality of node hosts (“The plurality of blockchain peers (e.g., blockchain nodes 621, 622, and 623) may maintain a state of the blockchain network and a copy of the distributed ledger 630.” Paragraph 0075);
 using the creator host to deploy an asset smart contract associated with an asset on the blockchain network through a blockchain transaction (“Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.” Paragraph 0034), wherein the asset smart contract comprises an authorization function and a write function (“The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger.” Paragraph 0053; further, “The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network,” paragraph 0054) and configured to record a proof value conversion manner (i.e. chaincode which specifies validation and endorsement requirements, “As described herein, the chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process. The chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.” Paragraph 0056), holder information (“At block 418, the processor 104 may confirm that the user is an owner of the asset based on a previous asset transfer transaction associated with the user.” Paragraph 0067), and a plurality of proof records (i.e. endorsement records; “If the client application intends to submit the transaction to the ordering node service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (i.e., did all peer nodes necessary for the transaction endorse the transaction).” Paragraph 0060; wherein “the proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284.” Paragraph 0057); 
using the creator host to write asset information into the asset smart contract and set an address of the creator host in the holder information, and then update the holder information to an address of the holder host when the asset is delivered to a holder write asset information into the asset smart contract (“The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set).” Paragraph 0057) and set an address of the creator host in the holder information, and then update the address recorded in the holder information when the asset is delivered to a holder (“The block data 670 may store transactional information of each transaction that is recorded within the block 650. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 630, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like. The transaction data may be stored for each of the N transactions.” Paragraph 0084);
 using the holder host to execute the authorization function to store an address of the writer host (i.e. endorser identity) into the asset smart contract, and when a preset writable condition is satisfied, the asset smart contract permits the writer host to write the at least one first proof value (i.e. endorsement signature) corresponding to the asset into the proof record (“A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Paragraph 0054, wherein ““The block data 670 may store transactional information of each transaction that is recorded within the block 650. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 630, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like. The transaction data may be stored for each of the N transactions.” Paragraph 0084”);
using the writer host to perform calculation on at least one digital file associated with the asset (i.e. data associated with asset transaction) to generate the at least one first proof value, and execute the write function to write the at least one first proof value (i.e. endorsement signature)  corresponding to the at least one digital file into the proof record of the asset smart contract ((“A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Paragraph 0054, wherein ““The block data 670 may store transactional information of each transaction that is recorded within the block 650. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 630, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.); 
and when the verification host receives the digital file associated with the asset, using the verification host to execute the same proof value conversion manner on the received digital file to calculate at least one second proof value, and output a warning message when the at least one second proof value is different from the at least one first proof value (“The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution. Transactions in the block are tagged as being valid or invalid. […] An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated.” Paragraph 0062).

In regard to claim 7, Elkhiyaoui further teaches providing a second writer host, which serves as one of the node hosts, to calculate at least one third proof value based on the digital file (i.e. data stored in smart contract record), and execute a check function of the asset smart contract to write the at least one third proof value into the asset smart contract as a check record for the verification host to check (i.e. an additional endorser, “In response, the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 260, in the example) is properly authorized to perform the proposed operation on that channel. […] In 292, the set of values along with the endorsing peer node's 281 signature is passed back as a proposal response 292 to the SDK of the client 260 which parses the payload for the application to consume.” Paragraph 0059; wherein “note that plural endorsers are contemplated, “An example of an endorsement policy is "the majority of endorsing peers must endorse the transaction." Paragraph 0078. That it is written is also taught, “The block data 670 may store transactional information of each transaction that is recorded within the block 650. For example, the transaction data may include […] identities of endorsers, endorser signatures,…” paragraph 0084).

In regard to claim 8, Elkhiyaoui further teaches that the asset smart contract comprises a transfer function, and the holder host is permitted to execute the transfer function to change the holder information recorded in the asset smart contract (“Referring to FIG 5C, the configuration 550 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 530 which explicitly identifies one or more user devices 552 and/or 556.” Paragraph 0071; further, “In FIG. 2A, an asset transfer request may include execution of the smart contract. One function may be to commit a transaction related to execution of the smart contract on the ledger to store the asset transfer transaction encrypted to provide enforced auditability, which may be provided to one or more of the nodes 204-210.” Paragraph 0056).

In regard to claim 9, Elkhiyaoui further teaches using the creator host to embed an address of the asset smart contract in an RFID tag, a laser tag, a linear bar code, a two-dimensional barcode, a serial number (“The second step may be realized using secure serial numbers that uniquely identify spent assets. Such secure serial number should be collision resistant (i.e., two spent assets are assigned two different serial numbers) and deterministic (i.e., the same asset yields the same serial number).” Paragraph 0043) or a magnetic strip of the asset.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkhiyaoui as applied to claim 6 above, and further in view of Chopade et al. in the article “Digital Forensics: Maintaining Chain of Custody Using Blockchain”, hereinafter called Chopade.

In regard to claim 10, Elkhiyaoui teaches the proof aggregating method for asset management traceability based on blockchain according to claim 6, as above. However, he fails to expressly teach that the proof value conversion manner comprises calculating the digital file by Base64 coding and executing the hash function to perform hash, and based on a size or type or the digital file, selecting one of using raw data, compression algorithm, symmetric encryption, asymmetric encryption and a combination thereof/
Chopade teaches that the proof value conversion manner comprises calculating the digital file by Base64 coding (“Not just limiting the use of Base64 algorithm to convert binary data, it also has the ability to embed image, audio, video files to text format,” Section V, subsection C, page 745) and executing the hash function to perform hash (“The evidence itself is not passed as the data in the chain, rather a hash value is being passed. The hash is computed using Base64.” Section VI, subsection D, page 745), and based on a size or type (i.e. text or non-text) or the digital file, selecting one of using raw data (“Not just limiting the use of Base64 algorithm to convert binary data, it also has the ability to embed image, audio, video files to text format.” Section V, subsection C, page 745), compression algorithm, symmetric encryption, asymmetric encryption and a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the blockchain system taught by Elkhiyaoui to include the base64 storage of data on a blockchain, as taught by Chopade. One would have been motivated to do so in order to allow the encoding of a range of data types on the network, as taught by Chopade (“Not just limiting the use of Base64 algorithm to convert binary data, it also has the ability to embed image, audio, video files to text format. The encoded textual data ensures easy transportation over networks with no chances of data loss.” Section V, subsection C, page 745)

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
In regard to applicants’ arguments regarding the interpretations of claims 1-5 under 35 U.S.C. 112(f) (see applicants’ remarks, page 10 and 11), acknowledgement is made that the amendments provide more details about the connections between hosts; however, insufficient structure is recited to perform the recited functions of the hosts and modules themselves. Indeed, no particular structure appears to be recited in the claim. Applicant argues that “each node host is a special purpose computer that jointly executes the algorithm. In fact, the creator host, the writer host, the holder host, and the verification host are general computer hardware, and the module and the function to execute a special algorithm through hardware and/or software, such as the processor can execute the computer instructions in the smart contract for implementing the special algorithm.” (see applicant’s remarks, page 10), however, no such limitation exists in the claim.  Accordingly, the claim is interpreted as covering the corresponding structure found in the instant specification. The instant specification, however, does not distinctly disclose a particular structure to perform the claimed functions. Instead, it recites in paragraph 0034 “It is to be particularly noted that, in actual implementation, the modules of the present  invention can be implemented by various manners, including software, hardware or any combination thereof; for example, in an embodiment, the module can be implemented by software and hardware, or one of software and hardware. Furthermore, the present invention can be implemented fully or partly based on hardware, for example, one or more module of the system can be implemented by integrated circuit chip, system on chip (SOC), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA). The concept of the present invention can be implemented by a system, a method and/or a computer program.” As no definite limitation as to the scope of the hardware can be ascertained, this renders the claim indefinite under 35 U.S.C. 112(b), as the broadest reasonable interpretation of “hardware” is inclusive of all possible hardware capable of performing the claimed functionality. As the specification fails to disclose all possible hardware capable of performing the claimed functionality, these indefinite limitations also lack an enabling description under 35 U.S.C. 112(a).
In regard to applicants’ arguments regarding the rejections of claims 6-9 under 35 U.S.C. 102(a)(2), they are not persuasive.
In regard to the argument that the “to record a proof value conversion manner” described in claim 6 is not analogous to the chain code taught by Elkhiyaoui , the broadest reasonable interpretation of the limitation is met by the proof (i.e. verification) performed by the taught chaincode, in that it is a method (i.e. manner) of recording a proof value conversion (i.e. converting a verification into a value). The features argued are not recited in the claim.
In regard to the argument that the “endorsement signature” taught by Elkhiyaoui is not analogous to the “first proof value” and “Second proof value” recited in claim 6 (see applicant’s remarks, page 11, item 2), the broadest reasonable interpretation of the limitation is met by the signature (i.e. proof value) which is matched (paragraph 0056) The features argued regarding digital files being external to the blockchain are not recited in the claim.
In regard to the argument that the assets recited in claim 6 are not stored on the blockchain (see applicant’s remarks, page 11, item 3), this limitation is not recited in the claim. Further, no limitations directed to a digital file are recited in the claim.
In regard to the argument that the chaincode taught by Elkhiyaoui fails to teach the calculation method used (see applicant’s remarks, page 12, item 4), the broadest reasonable interpretation of ‘publishing’ the ‘calculation method’ includes storage of the verification algorithm in chaincode, as taught by Elkhiyaoui (((“A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Paragraph 0054, wherein ““The block data 670 may store transactional information of each transaction that is recorded within the block 650. For example, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 630, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.)). 
In regard to applicant’s arguments regarding the differences between the intention of claim 6 and the application of Elkhiyaoui (see applicant’s remarks, page 12, item 5), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In regard to applicant’s arguments regarding the authorization of writes in claim 6 and the application of Elkhiyaoui (see applicant’s remarks, page 13, item 6), the mere argument that the claim and the reference differ is not persuasive. Further, no limitations requiring the verified data to be external are recited in the claim. Further, it is noted that the ‘third party’ is argued to correspond to the verification host, which is expressly taught to be a node on the blockchain, as is the blockchain-based verification taught by Elkhiyaoui in at least paragraphs 0059 and 0078.
In regard to applicant’s arguments regarding the rejection of claim 10 under 35 U.S.C. 103 (see applicant’s remarks, page 14), Elkhiyaoui does teach the broadest reasonable interpretation of claim 6 and accordingly the argument is not persuasive.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167